t c memo united_states tax_court tarragon trust petitioner v commissioner of internal revenue respondent docket no 10709-o00 filed date sam d scholar for petitioner mary ann waters for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent maintains that the petition was not filed by a person with authority to represent tarragon trust tarragon or petitioner petitioner opposes respondent’s motion as discussed in detail below we shall grant respondent’s motion to dismiss procedural background respondent issued a notice_of_deficiency to tarragon determining deficiencies in its federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6651 a dollar_figure dollar_figure ---- big_number big_number to be determined the court subsequently received and filed a timely petition for redetermination challenging the notice_of_deficiency the petition was signed paul jablonski mng dir use of the terms trust trustee trust instrument and their derivatives is intended only for narrative convenience to describe the form of the disputed transactions by our use of such terms we do not mean to suggest any conclusion concerning the actual substance or characterization of the transactions for tax purposes further throughout the evidentiary record in this case references to petitioner appear as both tarragon and taragon in this opinion we utilize the former spelling see webster’s third new international dictionary respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed by a person authorized to represent petitioner in this matter petitioner filed a response to respondent’s motion asserting that paul jablonski is its duly appointed trustee the court subsequently issued an order directing petitioner to file a supplemental response to respondent’s motion to dismiss attaching thereto a complete copy of the original trust instrument a complete copy of all trust records relating to the appointment resignation and or acceptance of appointment by trustee s and a copy of all form sec_56 notice of fiduciary relationship if any filed with the commissioner in the name of the trust thereafter petitioner filed a supplemental response to respondent’s motion attaching several documents including the purported tarragon trust instrument and certain records relating to the appointment of trustees this matter was called for an initial hearing and later an evidentiary hearing at motions sessions in washington d c counsel for both parties appeared at the hearings and offered argument and evidence with respect to respondent’s motion to dismiss at the evidentiary hearing the parties lodged a stipulation the record shows that no form_56 was filed with the commissioner for tarragon trust of facts with attached exhibits which was received by the court and filed as evidence in respect of the jurisdictional issue presented by respondent’s motion to dismiss at the conclusion of the hearing the court directed the parties to file memorandum briefs in support of their respective positions although respondent complied with this order counsel for petitioner filed with the court a notice stating that petitioner could not afford the expense of preparing and filing a brief factual background paul jablonski and his brother david jablonski were shareholders of d j enterprises inc a company that operated a residential commercial security business known as burtel and american home security in paul and david jablonski purchased a number of trust packages from a company known as cypress management in orem utah the record includes a purported trust instrument for a business_trust organization identified as s t management_trust this document which identifies d j enterprises inc as settlor exchanger and cypress management as trustee is dated date and includes a signature page that was signed by david jablonski as president of d j enterprises inc and by an individual identified as zola sheehan for cypress management the purported trust instrument also states that its creator drafter is zola sheehan as trustee in independent continued - - the record also includes a purported trust instrument for tarragon which is likewise characterized as a business_trust organization this document the cover sheet of which identifies s t management_trust as settlor exchanger cypress management as trustee and paul jablonski as second trustee is dated date and includes a signature page that was signed by s t management_trust as settlor exchanger zola sheehan for cypress management as trustee and paul jablonski as second trustee s t management_trust zola sheehan and paul jablonski all purportedly appeared before a notary public in the utah republic and signed the signature page on date however paul jablonski admits that he never met zola sheehan that he did not appear before the notary public in utah and that he executed the signature page of the tarragon trust instrument in virginia ’ in fact the signature page of the tarragon trust instrument is an exact copy of the signature page of a purported trust instrument for another trust known as fennel trust continued contractor status with cypress management paul jablonski does not know zola sheehan’s address or telephone number or how zola sheehan can be contacted similarly he does not know cypress management’s address or how cypress management can be contacted fennel trust is a petitioner in a related docket in which the commissioner has also filed a motion to dismiss for lack of continued -- - article five power of trustees sec_5 of the tarragon trust instrument states as follows notwithstanding any other provision in this trust instrument no power shall be exercised nor any_action taken by the trustees except upon the unanimous consent of all trustees having authority as supplemented by the minutes and resolutions to exercise that power and shall not be construed to contrivance sic of any constitutional state or federal_law schedule b attached to the tarragon trust instrument lists the property transferred to the trust as follows twenty-one silver dollars face value pre-1964 coinage of account of the united_states of america one ten dollar bill love kindness computer keyboard mouse monitor attachment a to the tarragon trust instrument is an undated letter signed by zola sheehan for cypress management and addressed to the settlor of taragon trust stating i am in receipt of your letter dated date appointing me trustee of taragon trust which i hereby accept immediately a second attachment a to the tarragon trust instrument is a similar undated letter this one signed by paul jablonski again addressed to the settlor of taragon trust and stating i am in receipt of your letter dated date appointing me trustee of tarragon trust which i hereby accept immediately schedule c attached to the tarragon trust instrument lists continued jurisdiction see docket no and our memorandum opinion at tcmemo_2001_316 - the trust’s beneficiary as s t management_trust which surrendered its beneficial_interest in favor of rosaria a jablonski gaynor paul jablonski and dolan richard jablonski these three latter individuals are paul jablonski’s wife and two sons respectively attached to petitioner’s supplemental response filed date is a document purportedly executed by zola sheehan on date reflecting cypress management’s resignation as tarragon’s trustee during the evidentiary hearing in this case petitioner offered to the court another document purportedly reflecting cypress management’s resignation as tarragon’s trustee this latter document which differed in material respects including signatories and typeface from the former document was not admitted into evidence considering the inconsistencies in the two documents we give no weight to the document attached to petitioner’s supplemental response filed date on date paul jablonski and tarragon purportedly executed a document entitled independent common-law contractor contract in which paul jablonski and tarragon were identified as contractor and client respectively --- - tarragon did not file a u s fiduciary income_tax return form_1041 for and ’ however for those years tarragon received a schedule_k-1 beneficiary’s share of income deductions credits etc from bhc trust another business_trust organization whose purported trust instrument was the work of zola sheehan the schedule_k-1 for reflects a loss in the amount of dollar_figure paul and rosaria jablonski attached this schedule_k-1 to their federal_income_tax return for and used the loss on the schedule_k-1 to offset their other income the parties agree that the law of the commonwealth of virginia controls with regard to the validity of the trusts described herein discussion according to respondent petitioner failed to show that paul jablonski was petitioner's duly appointed trustee or that he otherwise had the capacity to commence this action unilaterally on petitioner’s behalf respondent asserts that as a result no valid petition was filed and that we must dismiss the petition for lack of jurisdiction we agree ’ indeed tarragon did not file an income_tax return from its inception through the record does not include the schedule_k-1 for or the jablonskis’ return for that year --- - it is well settled that the taxpayer has the burden of proving the court’s jurisdiction by establishing affirmatively all facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 moreover unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer's behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person's authority is derived as previously mentioned the parties agree that virginia law is controlling in this case based on our review of virginia law we conclude that a trustee generally is a necessary party in an action brought on behalf of a_trust accord mendenhall v douglas l cooper inc s e 2d va raney v four thirty seven land co s e 2d va cf walt robbins inc v damon -- - corp s e 2d va the trustee of an antecedent deed_of_trust is a necessary party in a suit to enforce a mechanic’s lien we begin by observing that the petition filed in this case does not comply with rule in particular paul jablonski signed the petition as managing director and the caption that he placed on the petition identified the petitioner as tarragon trust however neither the caption nor the body of the petition identified petitioner's trustee s the record presented by petitioner to support its contention that paul jablonski was vested with the authority to institute this action on its behalf is inadequate considering the lack of formality observed in the execution of the tarragon trust instrument and related documents we have serious doubts that the trust was validly formed nevertheless assuming arguendo that it was petitioner failed to prove that paul jablonski possessed the capacity to commence this action unilaterally when a private trust is administered by two or more trustees the general_rule is that unanimity among the trustees is required for actions taken on behalf of the trust except when this requirement is modified by the terms of the trust instrument or by statute scott the law of trusts sec_194 pincite 4th ed and cases cited therein consistent with this principle the tarragon trust instrument states in pertinent part that no power shall be exercised nor any_action taken by the trustees except upon the unanimous consent of all trustees having authority in the absence of any credible_evidence that cypress management resigned as tarragon’s trustee we conclude that paul jablonski and cypress management were cotrustees of tarragon at the time that the petition was filed the record indicates that paul jablonski commenced this action without informing or obtaining the consent of his cotrustee moreover we are not aware of any provision in the tarragon trust instrument or under virginia law providing an exception to the principle that as co-trustees paul jablonski and cypress management were obliged to act jointly in filing the petition herein it necessarily follows that paul jablonski lacked the capacity acting alone to commence this action on tarragon’s behalf consequently we shall grant respondent’s motion to dismiss to reflect the foregoing an order will be entered granting respondent’s motion and dismissing this case for lack of jurisdiction
